DETAILED ACTION
This office action is in response to the application filed on 09/16/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 11, 15 and 20 are objected to because of the following informalities:  Claims 11 and 20 recite “during the power transistor is turned off” it appears this should be change to “during the power transistor turned off” or “when/while the power transistor is turned off”. Claim 15 recites “wherein the a corresponding” this should be change to “wherein a corresponding”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. US 2006/011933.
	Regarding Claim 1, Takahashi teaches (Figures 5-7) a control circuit (controller Figure 5) for controlling an AC-DC power supply (Bri and Boost circuits), the control circuit comprising: a) a pulse-width modulation (PWM) signal generating circuit (34) configured to generate a PWM signal in accordance with a reference voltage (VcPFC) and a current sampling signal (Iin) representing an inductor current (IL) flowing through an inductor (LI) of the AC-DC power supply, and to control a power stage circuit (Booster) of the AC-DC power supply in accordance with the PWM signal; and b) a reference voltage generating circuit (22-32) configured to generate the reference voltage based on an input voltage (Vin) of the AC-DC power supply. (For Example: Par. 26-37)
	Regarding Claim 7, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit comprises a multiplication circuit (26 and 30-32) having a first input terminal for receiving an input voltage sampling signal (Vin) of the input voltage, a 
	Regarding Claim 14, Takahashi teaches (Figures 5-7) the apparatus claim 1 this is the method claim which teaches same/similar limitations as the apparatus claim and rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2006/011933 in view of Ramabhadran et al. US 2017/0179829 (herein Rama) .
	Regarding Claims 2 and 15, Takahashi teaches (Figures 5-7) a control circuit.
	Takahashi does not teach wherein a corresponding relationship between the reference voltage and the input voltage is determined in accordance with a topology of the power stage circuit, such that an envelope of peak values of the inductor current varies sinusoidally with the input voltage.
	Rama teaches (Figures 2-7) wherein a corresponding relationship between the reference voltage (Vg or Vg2) and the input voltage (Vin) is determined in accordance with a topology of the power stage circuit (Buck or boost, Figs. 4 or 7), such that an 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include t wherein a corresponding relationship between the reference voltage and the input voltage is determined in accordance with a topology of the power stage circuit, such that an envelope of peak values of the inductor current varies sinusoidally with the input voltage, as taught by Rama to avoid a decrease in power signal quality and integrity. 
Claim 3, 4, 9-10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2006/011933 in view of Saitoh et al. US 20100148740 .
	Regarding Claim 3, Takahashi teaches (Figures 5-7) wherein the reference voltage (Vcpfc) is proportional to a product of the input voltage (Vin) of the AC-DC power supply. (For Example: Par. 26-37)
	Takahashi does not teach wherein the reference voltage is proportional to a product of the input voltage and a sum of the input voltage and an output voltage of the AC-DC power supply.
	Saitoh teaches (Figures 1-4) wherein the reference voltage (from 58) is proportional to a product of a signal (TsL) and a sum of the input voltage (Vi) and an output voltage (Vo) of the power supply. (For Example: Par. 60-63)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include wherein the reference voltage is proportional to a product of the input voltage and a sum of the 
	Regarding Claim 4, Takahashi teaches (Figures 5-7) a control circuit.
	Takahashi does not teach wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit.
	Saitoh teaches (Figures 1-4) wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit (Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit., as taught by Saitoh, to provide different levels of output to the load. 
	Regarding Claim 9, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit (22-32). (For Example: Par. 26-37)
	Takahashi does not teach adder configured to superimpose the input voltage sampling signal and an output voltage sampling signal of an output voltage to generate a superimposed signal, and the second signal is configured to be the superimposed signal.
	Saitoh teaches (Figures 1-4) an adder (54) configured to superimpose the input voltage sampling signal (Vi) and an output voltage sampling signal of an output voltage (Vo) to generate a superimposed signal (from 544), and the second signal is configured to be the superimposed signal (sent to 56). (For Example: Par. 60-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include an adder 
	Regarding Claim 10, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit (22-32). (For Example: Par. 26-37)
	Takahashi does not teach an input-output voltage sampling circuit configured to generate a superimposed signal representing a sum of the input voltage and an output voltage of the AC-DC power supply, and the second signal is configured to be the superimposed signal.
	Saitoh teaches (Figures 1-4) an input-output voltage sampling circuit (54) configured to generate a superimposed signal (from 54) representing a sum of the input voltage (Vi) and an output voltage of the AC-DC power supply (Vo), and the second signal is configured to be the superimposed signal (sent to 56). (For Example: Par. 60-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include an input-output voltage sampling circuit configured to generate a superimposed signal representing a sum of the input voltage and an output voltage of the AC-DC power supply, and the second signal is configured to be the superimposed signal, as taught by Saitoh, to provide a stable operation of the system.

Regarding Claim 16, Takahashi teaches (Figures 5-7) wherein the reference voltage (Vcpfc) is proportional to a product of the input voltage (Vin) of the AC-DC power supply. (For Example: Par. 26-37)
	Takahashi does not teach wherein the reference voltage is proportional to a product of the input voltage and a sum of the input voltage and an output voltage of the AC-DC power supply, and  wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit.
	Saitoh teaches (Figures 1-4) wherein the reference voltage (from 58) is proportional to a product of a signal (TsL) and a sum of the input voltage (Vi) and an output voltage (Vo) of the power supply, and wherein a topology of the power stage circuit is configured as a flyback or a buck-boost circuit (Fig. 1). (For Example: Par. 60-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include wherein the reference voltage is proportional to a product of the input voltage and a sum of the input voltage and an output voltage of the AC-DC power supply and, a topology of the power stage circuit is configured as a flyback or a buck-boost circuit, as taught by Saitoh, to provide a stable operation of the system. 
	Regarding Claim 19, Takahashi teaches (Figures 5-7) the AC-DC power supply (Fig. 5) and, generating a product of the input voltage sampling signal and the superimposed signal (with 22); and c) generating the reference voltage (VcPFC) based on the product (from22). (For Example: Par. 26-37)

	Saitoh teaches (Figures 1-4) generating a superimposed signal (sent to 56) based on a sum of an input voltage sampling signal of the input voltage (Vi) and an output voltage sampling signal (Vo) of an output voltage of the power supply. (For Example: Par. 60-63)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include generating a superimposed signal based on a sum of an input voltage sampling signal of the input voltage and an output voltage sampling signal of an output voltage of the power supply, as taught by Saitoh, to provide a stable operation of the system. 
	
Claim 5-6, 8, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2006/011933 in view of Miao et al. US 2015/0117074.
	Regarding Claims 5-6 and 17, Takahashi teaches (Figures 5-7) a control circuit.
	Takahashi does not teach wherein the reference voltage is proportion to a square of the input voltage, wherein a topology of the power stage circuit is configured as a buck power circuit.
	Miao teaches (Figures 1-3) wherein the reference voltage is proportion to a square of the input voltage (V2ACrms) , wherein a topology of the power stage circuit is configured as a buck power circuit (par. 30). (For Example: Par. 19 and 27-34 )

	Regarding Claim 8, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit comprises an input voltage sampling circuit (with 10). (For Example: Par. 26-37) configured to provide the input voltage sampling signal (Vin). (For Example: Par. 26-37)
	Takahashi does not teach and the second signal is configured to be the input voltage sampling signal.
	Miao teaches (Figures 1-3) the second signal is configured to be the input voltage sampling signal (at 225). (For Example: Par. 19 and 27-34 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include and the second signal is configured to be the input voltage sampling signal, as taught by Miao to reduce the effect of frequency harmonics. 
	Regarding Claim 13, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit (22-32). (For Example: Par. 26-37)
	Takahashi does not teach wherein the multiplication circuit has a third input terminal for receiving a compensation signal.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include wherein the multiplication circuit has a third input terminal for receiving a compensation signal, as taught by Miao to reduce the effect of frequency harmonics. 
	Regarding Claim 18, Takahashi teaches (Figures 5-7) generating an input voltage sampling signal (with 10) and generating the reference voltage based on the input voltage sampling signal (Vin). (For Example: Par. 26-37)
	Takahashi does not teach and the second signal is configured to be the input voltage sampling signal.
	Miao teaches (Figures 1-3) generating a square of the input voltage sampling signal (V2acrms); and c) generating the reference (from 155) based on the square of the input voltage sampling signal (See fig. 2). (For Example: Par. 19 and 27-34 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include  generating a square of the input voltage sampling signal; and generating the reference based the square of the input voltage sampling signal, as taught by Miao to reduce the effect of frequency harmonics. 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2006/011933 in view of Zhang et al. US 2012/0300517 .
	Regarding Claim 12, Takahashi teaches (Figures 5-7) wherein the reference voltage generating circuit (22-32). (For Example: Par. 26-37)
	Takahashi does not teach an adder configured to superimpose the input voltage sampling signal and a reference signal representing an output voltage of the AC-DC power supply to generate a superimposed signal, and the second signal is configured to be the superimposed signal.
	Zhang teaches (Figure 19) an adder (1915) configured to superimpose the input voltage sampling signal and a reference signal representing an output voltage of the AC-DC power supply (from 1913) to generate a superimposed signal (from 1915-1917), and the second signal is configured to be the superimposed signal (sent to 1919). (For Example: Par. 74 and 80-87)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Takahashi to include an adder configured to superimpose the input voltage sampling signal and a reference signal representing an output voltage of the AC-DC power supply to generate a superimposed signal, and the second signal is configured to be the superimposed signal, as taught by Saitoh, to increase the power factor at different input voltage levels.




Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 11; prior art of record fails to disclose either by itself or in combination:  “…wherein the input-output voltage sampling circuit is configured to sample a voltage between two power terminals of a power transistor of the power stage circuit to generate the superimposed signal during the power transistor is turned off.”
Claim 20; prior art of record fails to disclose either by itself or in combination:  “…a) generating a superimposed signal representing a sum of the input voltage and an output voltage of the AC-DC power supply; b) generating a product of an input voltage sampling signal of the input voltage and the superimposed signal; and c) generating the reference voltage based on the product, wherein the superimposed signal is generated by sampling a voltage between two power terminals of a power transistor of the power stage circuit during the power transistor is turned off.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838